Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 01/10/2022. Claims 1, 2, 9, 10, 17, 18, and 20 are amended. Claims 1-20 are pending examination.

	
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 9 is/are drawn to method (i.e., a process), and claim(s) 1, 17, and 20 is/are drawn to a system (i.e., a machine/manufacture). As such, claims 1, 9, 17, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to creating monitoring enabled media for a panelist identifier and collecting media monitoring data based on demographic information associated with the user. Specifically, the claims recite provide a panelist meter, provide a software development kit to a media provider, the software development kit to enable the media provider to create monitoring enabled media to request the panelist identifier of the panelist meter using a web protocol request that enables an authenticity to be verified, and collect media-identifying information being unable to collect the media-identifying information; transmit the panelist identifier in response to a request from the panelist meter, and collect media monitoring data from the monitoring enabled media, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the tangible computer readable storage medium, machine, media device web server local network, device, media, apparatus, memory, processor merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the tangible computer readable storage medium, machine, media device web server local network, device, media, apparatus, memory, processor perform(s) the steps or functions of provide a panelist meter, provide a software development kit to a media provider, the software development kit to enable the media provider to create monitoring enabled media to request the panelist identifier of the panelist meter using a web protocol request that enables an authenticity to be verified, and collect media-identifying information being unable to collect the media-identifying information; transmit the panelist identifier in response to a request from the panelist meter, and collect media monitoring data from the monitoring enabled media. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a the tangible computer readable storage medium, machine, media device web server local network, device, media, apparatus, memory, processor to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of creating monitoring enabled media for a panelist identifier and collecting media monitoring data based on demographic information associated with the user. As discussed above, taking the claim elements separately, the tangible computer readable storage medium, machine, media device web server local network, device, media, apparatus, memory, processor perform(s) the steps or functions of provide a panelist meter, provide a software development kit to a media provider, the software development kit to enable the media provider to create monitoring enabled media to request the panelist identifier of the panelist meter using a web protocol request that enables an authenticity to be verified, and collect media-identifying information being unable to collect the media-identifying information; transmit the panelist identifier in response to a request from the panelist meter, and collect media monitoring data from the monitoring enabled media. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of creating monitoring enabled media for a panelist identifier and collecting media monitoring data based on demographic information associated with the user. Therefore, the use of these additional elements does 
 As for dependent claims 2-8, 10-16, and 18-19 further describe the abstract idea of collecting media monitoring data based on demographic information associated with the user. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-3, 6, 8-11, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramaswamy et al. (U.S. Patent Application Publication No. 20130205314).

Regarding Claim 1, Ramaswamy teaches a tangible computer readable storage medium comprising instructions that, when executed, cause a machine to at least: provide a panelist meter to a media device (0088: meter 106 may be installed on the multimodal sensor 104 of FIG. 1), (0024: FIG. 1, the meter 106 is a software meter provided for collecting and/or analyzing the data from, for example, the multimodal sensor 104 and other media identification data collected as explained below. In some examples, the meter 106 is installed in the video game system 108 (e.g., by being downloaded to the same from a network, by being installed at the time of manufacture, by being installed via a port), the panelist meter including a web server to serve (0083: a web server  a panelist identifier on a local network of a device (0043: a data collection facility 216 via a network (e.g., a local-area network); (0045: the behavior monitor 208, and/or the media detector 202) may be performed locally (e.g., by the example meter 106 of FIG. 2) and exported via a network or the like to a data collection facility (e.g., the example data collection facility 216 of FIG. 2) for further processing), (0014, 0024, 0028, 0040, 0044, 0045, 0047, 0079, 0088, and 0093),provide a software development kit to a media provider, the software development kit to enable the media provider to create monitoring enabled media (0092: The media presentation device of FIG. 7 then enables monitoring (e.g., by activating the meter 106) (block 812)), to request the panelist identifier from the web server of the panelist meter using a web protocol request (0026: meter 106 of FIG. 1 can be implemented in connection with additional and/or alternative types of media presentation devices such as… for example, a protocol); (0014: In some audience measurement systems, people data is collected for a media exposure environment (e.g., a television room, a family room, a living room, a bar, a restaurant, an office space, a cafeteria, etc.) by capturing a series of images of the environment and analyzing the images to determine, for example, an identity of one or more persons present in the media exposure environment, an amount of people present in the media exposure environment during one or more times and/or periods of time, etc. The people data can be correlated with media identifying information corresponding to detected media to provide exposure data for that media. For example, an audience measurement entity (e.g., The Nielsen Company (US), LLC) can calculate ratings for a first piece of media (e.g., a television program) by correlating data collected from a plurality of panelist sites with the demographics of the panelist. For example, in each panelist site wherein the first piece of media is detected in the monitored environment at a first time, media identifying information for the first piece of media is correlated with presence information detected in the environment at the first time. The results from multiple panelist sites are combined and/or analyzed to provide ratings representative of exposure of a population as a whole), (0014, 0024, 0028, 0040, 0044, 0045, 0047, 0079, 0088, and 0093),  that enables an authenticity of the monitoring enabled media to be verified by the panelist meter, and collect media-identifying information in response to the panelist meter being unable to collect the media-identifying information; (0091: FIG. 8 is a flowchart representative of example machine readable instructions for enabling monitoring functionality on the media presentation device of FIG. 7 (e.g., to authorize functionality of the example meter 106). The instructions of FIG. 8 may be utilized when the media presentation device of FIG. 7 is not enabled for monitoring by default (e.g., is not enabled upon purchase of the media presentation device without authorization of the purchaser). The example instructions of FIG. 8 begin when the media presentation device of FIG. 7 is powered on. Additionally or alternatively, the example instructions of FIG. 8 may begin when a user of the media presentation device accesses a menu to enable monitoring), and (0092: FIG. 7 is authorized. In some examples, the monitoring entity stores the demographic information in association with a panelist and/or device identifier (e.g., a serial number of the media presentation device) to facilitate development of exposure metrics, such as ratings. In response, the monitoring entity authorizes an incentive (e.g., a rebate for the consumer transmitting the demographic information and/or for registering for monitoring). In the example of FIG. 8, the media presentation device receives an indication of the incentive authorization from the monitoring entity (block 808). The monitoring entity of the illustrated example transmits an identifier (e.g., a panelist identifier) to the media presentation device for uniquely identifying future monitoring information sent from the media presentation device to the monitoring entity (block 810)),transmit the panelist identifier in response to a request from the panelist meter, the request including demographic information associated with a user of the media device; and (0092: The media presentation device of FIG. 7 displays an agreement that explains the monitoring process, requests consent for monitoring usage of the media presentation device, provides options for agreeing (e.g., an `I Agree` button) or disagreeing (`I Disagree`) (block 800). The media presentation device then waits for a user to indicate a selection (block 802). When the user indicates that the user disagrees (e.g., does not want to enable monitoring), the instructions of FIG. 8 terminate. When the user indicates that the user agrees (e.g., that the user wants to be monitored), the media presentation device obtains demographic information from the user and/or sends a message to the monitoring entity to telephone the purchaser to obtain such information (block 804). For example, the media presentation device may display a form requesting demographic information (e.g., number of people in the household, ages, occupations, an address, phone numbers, etc.). The media presentation device stores the demographic collect media monitoring data (0037: a media collection based on current behavior(s)) from the monitoring enabled media (0037: data obtained by the multimodal sensor 104); (0037: data obtained by the multimodal sensor 104 of FIG. 2 is also conveyed to the behavior monitor 208. As described in greater detail below in connection with FIG. 3, the data conveyed to the example behavior monitor 208 of FIG. 2 is used by examples disclosed herein to identify behavior(s) and/or generate engagement level(s) for people appearing in the environment 100. As described in detail below in connection with FIG. 3, the engagement level(s) are used by examples disclosed herein to select (e.g., in real time) a media collection based on current behavior(s) and/or attentiveness level(s) of the audience), (0014, 0024, 0028, 0040, 0044, 0045, 0047, 0079, 0088, and 0093).

Regarding Claim 2, Ramaswamy teaches the tangible computer readable storage medium as defined in claim 1, wherein the media monitoring data includes at least one of media-identifying information (0004: media identifying information corresponding to media detected as being presented in the media exposure environment to provide exposure data) and (0014” media identifying information for  application usage information (0093: monitoring usage of the media presentation device), or user-identifying information.

Regarding Claim 3, Ramaswamy teaches the tangible computer readable storage medium as defined in claim 1, wherein the instructions, when executed, cause the machine to generate the panelist identifier based on the demographic information associated with the user; (0092: the monitoring entity stores the demographic information in association with a panelist and/or device identifier (e.g., a serial number of the media presentation device) to facilitate development of exposure metrics, such as ratings), (0021: FIG. 1 is an illustration of an example media exposure environment 100 including a media presentation device 102, a multimodal sensor 104, and a meter 106 for collecting audience measurement data. In the illustrated example of FIG. 1, the media exposure environment 100 is a room of a household (e.g., a room in a home of a panelist such as the home of a "Nielsen family") that has been statistically selected to develop television ratings data for a population/demographic of interest. In the illustrated example, one or more persons of the household have registered with an audience measurement entity (e.g., by agreeing to be a panelist) and have provided their demographic information to the audience measurement entity as part of a registration process to enable associating demographics with viewing activities (e.g., media exposure)).

Regarding Claim 6, Ramaswamy teaches the tangible computer readable storage medium as defined in claim 1, wherein an event triggers collection of the media monitoring data; (0020: engagement levels disclosed herein provide information regarding attentiveness of audience member(s) to particular portions or events of media, such as a particular scene, an appearance of a particular actor or actress, a particular song being played, a particular product being shown, etc. Thus, engagement levels disclosed herein are indicative of, for example, how attentive audience member(s) become and/or remain when a particular person, brand, or object is present in the media, and/or when a particular event or type of event occurs in media. As a result, more granular data (relative to data provided by previous 

Regarding Claim 8, Ramaswamy teaches the tangible computer readable storage medium as defined in claim 1, wherein the media monitoring data originates from the monitoring enabled media or the panelist meter; (0037: data obtained by the multimodal sensor 104 of FIG. 2 is also conveyed to the behavior monitor 208. As described in greater detail below in connection with FIG. 3, the data conveyed to the example behavior monitor 208 of FIG. 2 is used by examples disclosed herein to identify behavior(s) and/or generate engagement level(s) for people appearing in the environment 100. As described in detail below in connection with FIG. 3, the engagement level(s) are used by examples disclosed herein to select (e.g., in real time) a media collection based on current behavior(s) and/or attentiveness level(s) of the audience), (0092: The media presentation device of FIG. 7 displays an agreement that explains the monitoring process, requests consent for monitoring usage of the media presentation device, provides options for agreeing (e.g., an `I Agree` button) or disagreeing (`I Disagree`) (block 800). The media presentation device then waits for a user to indicate a selection (block 802). When the user indicates that the user disagrees (e.g., does not want to enable monitoring), the instructions of FIG. 8 terminate. When the user indicates that the user agrees (e.g., that the user wants to be monitored), the media presentation device obtains demographic information from the user and/or sends a message to the monitoring entity to telephone the purchaser to obtain such information (block 804). For example, the media presentation device may display a form requesting demographic information (e.g., number of people in the household, ages, occupations, an address, phone numbers, etc.). The media presentation device stores the demographic information and/or transmits the demographic information to, for example, a monitoring entity associated with the data collection facility 216 of FIG. 2 (block 806). Transmitting the demographic information may indicate to the monitoring entity that monitoring via the media presentation device of FIG. 7 is authorized. In some examples, the monitoring entity stores the demographic information in association with a panelist and/or device identifier (e.g., a serial number of the media presentation device) to facilitate development of exposure metrics, such as ratings. In response, the monitoring entity authorizes an incentive (e.g., a rebate for the consumer transmitting the 

Regarding Claim 9, Ramaswamy teaches a method of monitoring a media device, the method comprising: providing a panelist meter to a media device (0088: meter 106 may be installed on the multimodal sensor 104 of FIG. 1), (0024: FIG. 1, the meter 106 is a software meter provided for collecting and/or analyzing the data from, for example, the multimodal sensor 104 and other media identification data collected as explained below. In some examples, the meter 106 is installed in the video game system 108 (e.g., by being downloaded to the same from a network, by being installed at the time of manufacture, by being installed via a port), the panelist meter including a web server to serve (0083: a web server associated with the multimodal sensor 104 of FIG. 2) a panelist identifier on a local network of a media device (0043: a data collection facility 216 via a network (e.g., a local-area network); (0045: the behavior monitor 208, and/or the media detector 202) may be performed locally (e.g., by the example meter 106 of FIG. 2) and exported via a network or the like to a data collection facility (e.g., the example data collection facility 216 of FIG. 2) for further processing), (0014, 0024, 0028, 0040, 0044, 0045, 0047, 0079, 0088, and 0093),providing a software development kit to a media provider, the software development kit to enable the media (0092: The media presentation device of FIG. 7 then enables monitoring (e.g., by activating the meter 106) (block 812)), provider to create monitoring enabled media to request the panelist identifier from the web server of the panelist meter using a web protocol request (0026: meter 106 of FIG. 1 can be implemented in connection with additional and/or alternative types of media presentation devices such as… for example, a protocol); (0014: In some audience measurement that enables an authenticity of the monitoring enabled media to be verified by the panelist meter and enables collection of media-identifying information in response to the panelist meter being unable to collect the media-identifying information; (0091: FIG. 8 is a flowchart representative of example machine readable instructions for enabling monitoring functionality on the media presentation device of FIG. 7 (e.g., to authorize functionality of the example meter 106). The instructions of FIG. 8 may be utilized when the media presentation device of FIG. 7 is not enabled for monitoring by default (e.g., is not enabled upon purchase of the media presentation device without authorization of the purchaser). The example instructions of FIG. 8 begin when the media presentation device of FIG. 7 is powered on. Additionally or alternatively, the example instructions of FIG. 8 may begin when a user of the media presentation device accesses a menu to enable monitoring), and (0092: FIG. 7 is authorized. In some examples, the monitoring entity stores the demographic information in association with a panelist and/or device identifier (e.g., a serial number of the media presentation device) to facilitate development of exposure metrics, such as ratings. In response, the monitoring entity authorizes an incentive (e.g., a rebate for the transmitting the panelist identifier in response to a request from the panelist meter, the request including demographic information associated with a user of the media device; and (0092: The media presentation device of FIG. 7 displays an agreement that explains the monitoring process, requests consent for monitoring usage of the media presentation device, provides options for agreeing (e.g., an `I Agree` button) or disagreeing (`I Disagree`) (block 800). The media presentation device then waits for a user to indicate a selection (block 802). When the user indicates that the user disagrees (e.g., does not want to enable monitoring), the instructions of FIG. 8 terminate. When the user indicates that the user agrees (e.g., that the user wants to be monitored), the media presentation device obtains demographic information from the user and/or sends a message to the monitoring entity to telephone the purchaser to obtain such information (block 804). For example, the media presentation device may display a form requesting demographic information (e.g., number of people in the household, ages, occupations, an address, phone numbers, etc.). The media presentation device stores the demographic information and/or transmits the demographic information to, for example, a monitoring entity associated with the data collection facility 216 of FIG. 2 (block 806). Transmitting the demographic information may indicate to the monitoring entity that monitoring via the media presentation device of FIG. 7 is authorized. In some examples, the monitoring entity stores the demographic information in association with a panelist and/or device identifier (e.g., a serial number of the media presentation device) to facilitate development of exposure metrics, such as ratings. In response, the monitoring entity authorizes an incentive (e.g., a rebate for the consumer transmitting the demographic information and/or for registering for monitoring). In the example of FIG. 8, the media presentation device receives an indication of the incentive authorization from the monitoring entity (block 808). The monitoring entity of the illustrated example transmits an identifier (e.g., a panelist identifier) to the media presentation device for uniquely identifying future monitoring information sent from the media presentation device to the monitoring entity (block 810). The collecting media monitoring data (0037: a media collection based on current behavior(s)) from the monitoring enabled media (0037: data obtained by the multimodal sensor 104); (0037: data obtained by the multimodal sensor 104 of FIG. 2 is also conveyed to the behavior monitor 208. As described in greater detail below in connection with FIG. 3, the data conveyed to the example behavior monitor 208 of FIG. 2 is used by examples disclosed herein to identify behavior(s) and/or generate engagement level(s) for people appearing in the environment 100. As described in detail below in connection with FIG. 3, the engagement level(s) are used by examples disclosed herein to select (e.g., in real time) a media collection based on current behavior(s) and/or attentiveness level(s) of the audience), (0014, 0024, 0028, 0040, 0044, 0045, 0047, 0079, 0088, and 0093).

Regarding Claim 10, Ramaswamy teaches the method as defined in claim 9, wherein the media monitoring data includes at least one of media-identifying information (0004: media identifying information corresponding to media detected as being presented in the media exposure environment to provide exposure data) and (0014” media identifying information for the first piece of media is correlated with presence information detected in the environment), application usage information (0093: monitoring usage of the media presentation device), or user-identifying information.

Regarding Claim 11, Ramaswamy teaches the method as defined in claim 9, further including generating the panelist identifier based on the demographic information associated with the user; (0092: the monitoring entity stores the demographic information in association with a panelist and/or device identifier (e.g., a serial number of the media presentation device) to facilitate development of exposure metrics, such as ratings), (0021: FIG. 1 is an illustration of an example media exposure environment 100 including a media presentation device 102, a multimodal sensor 104, and a meter 106 for collecting audience measurement data. In the illustrated example of FIG. 1, the media exposure 

Regarding Claim 14, Ramaswamy teaches the method as defined in claim 9, wherein an event triggers collection of the media monitoring data; (0020: engagement levels disclosed herein provide information regarding attentiveness of audience member(s) to particular portions or events of media, such as a particular scene, an appearance of a particular actor or actress, a particular song being played, a particular product being shown, etc. Thus, engagement levels disclosed herein are indicative of, for example, how attentive audience member(s) become and/or remain when a particular person, brand, or object is present in the media, and/or when a particular event or type of event occurs in media. As a result, more granular data (relative to data provided by previous presence-based systems) related to particular portions of media are provided by examples disclosed herein).

Regarding Claim 16, Ramaswamy teaches the method as defined in claim 9, wherein the media monitoring data originates from the monitoring enabled media or the panelist meter; (0037: data obtained by the multimodal sensor 104 of FIG. 2 is also conveyed to the behavior monitor 208. As described in greater detail below in connection with FIG. 3, the data conveyed to the example behavior monitor 208 of FIG. 2 is used by examples disclosed herein to identify behavior(s) and/or generate engagement level(s) for people appearing in the environment 100. As described in detail below in connection with FIG. 3, the engagement level(s) are used by examples disclosed herein to select (e.g., in real time) a media collection based on current behavior(s) and/or attentiveness level(s) of the audience), (0092: The media presentation device of FIG. 7 displays an agreement that explains the monitoring process, requests consent for monitoring usage of the media presentation device, provides options for agreeing (e.g., an `I Agree` button) or disagreeing (`I Disagree`) (block 800). The media presentation 

Regarding Claim 17, Ramaswamy teaches an apparatus comprising: a memory; and one or more processors communicatively coupled to the memory, the memory including instructions that, when executed, cause the one or more processors to: provide a panelist meter to a media device (0088: meter 106 may be installed on the multimodal sensor 104 of FIG. 1), (0024: FIG. 1, the meter 106 is a software meter provided for collecting and/or analyzing the data from, for example, the multimodal sensor 104 and other media identification data , the panelist meter including a web server to serve (0083: a web server associated with the multimodal sensor 104 of FIG. 2) a panelist identifier on a local network of a device (0043: a data collection facility 216 via a network (e.g., a local-area network); (0045: the behavior monitor 208, and/or the media detector 202) may be performed locally (e.g., by the example meter 106 of FIG. 2) and exported via a network or the like to a data collection facility (e.g., the example data collection facility 216 of FIG. 2) for further processing), (0014, 0024, 0028, 0040, 0044, 0045, 0047, 0079, 0088, and 0093),provide a software development kit to a media provider, the software development kit to enable the media provider to create monitoring enabled media (0092: The media presentation device of FIG. 7 then enables monitoring (e.g., by activating the meter 106) (block 812)), to request the panelist identifier from the web server of the panelist meter using a web protocol request (0026: meter 106 of FIG. 1 can be implemented in connection with additional and/or alternative types of media presentation devices such as… for example, a protocol); (0014: In some audience measurement systems, people data is collected for a media exposure environment (e.g., a television room, a family room, a living room, a bar, a restaurant, an office space, a cafeteria, etc.) by capturing a series of images of the environment and analyzing the images to determine, for example, an identity of one or more persons present in the media exposure environment, an amount of people present in the media exposure environment during one or more times and/or periods of time, etc. The people data can be correlated with media identifying information corresponding to detected media to provide exposure data for that media. For example, an audience measurement entity (e.g., The Nielsen Company (US), LLC) can calculate ratings for a first piece of media (e.g., a television program) by correlating data collected from a plurality of panelist sites with the demographics of the panelist. For example, in each panelist site wherein the first piece of media is detected in the monitored environment at a first time, media identifying information for the first piece of media is correlated with presence information detected in the environment at the first time. The results from multiple panelist sites are combined and/or analyzed to provide ratings representative of exposure of a population as a whole), (0014, 0024, 0028, 0040, 0044, 0045, 0047, 0079, 0088, and 0093),request that enables an authenticity of the monitoring enabled media to be verified by the panelist meter and, in response to the panelist meter being unable to meter the monitoring enabled media, determine media identifying information; (0091: FIG. 8 is a flowchart representative of example machine readable instructions for enabling monitoring functionality on the media presentation device of FIG. 7 (e.g., to authorize functionality of the example meter 106). The instructions of FIG. 8 may be utilized when the media presentation device of FIG. 7 is not enabled for monitoring by default (e.g., is not enabled upon purchase of the media presentation device without authorization of the purchaser). The example instructions of FIG. 8 begin when the media presentation device of FIG. 7 is powered on. Additionally or alternatively, the example instructions of FIG. 8 may begin when a user of the media presentation device accesses a menu to enable monitoring), and (0092: FIG. 7 is authorized. In some examples, the monitoring entity stores the demographic information in association with a panelist and/or device identifier (e.g., a serial number of the media presentation device) to facilitate development of exposure metrics, such as ratings. In response, the monitoring entity authorizes an incentive (e.g., a rebate for the consumer transmitting the demographic information and/or for registering for monitoring). In the example of FIG. 8, the media presentation device receives an indication of the incentive authorization from the monitoring entity (block 808). The monitoring entity of the illustrated example transmits an identifier (e.g., a panelist identifier) to the media presentation device for uniquely identifying future monitoring information sent from the media presentation device to the monitoring entity (block 810)), transmit the panelist identifier in response to a request from the panelist meter, the request including demographic information associated with a user of the media device; and (0092: The media presentation device of FIG. 7 displays an agreement that explains the monitoring process, requests consent for monitoring usage of the media presentation device, provides options for agreeing (e.g., an `I Agree` button) or disagreeing (`I Disagree`) (block 800). The media presentation device then waits for a user to indicate a selection (block 802). When the user indicates that the user disagrees (e.g., does not want to enable monitoring), the instructions of FIG. 8 terminate. When the user indicates that the user agrees (e.g., that the user wants to be monitored), the media presentation device obtains demographic information from the user and/or sends a message to the monitoring entity to telephone the purchaser to obtain such information (block 804). For example, the media presentation device may collect media monitoring data (0037: a media collection based on current behavior(s)) from the monitoring enabled media (0037: data obtained by the multimodal sensor 104); (0037: data obtained by the multimodal sensor 104 of FIG. 2 is also conveyed to the behavior monitor 208. As described in greater detail below in connection with FIG. 3, the data conveyed to the example behavior monitor 208 of FIG. 2 is used by examples disclosed herein to identify behavior(s) and/or generate engagement level(s) for people appearing in the environment 100. As described in detail below in connection with FIG. 3, the engagement level(s) are used by examples disclosed herein to select (e.g., in real time) a media collection based on current behavior(s) and/or attentiveness level(s) of the audience), (0014, 0024, 0028, 0040, 0044, 0045, 0047, 0079, 0088, and 0093).

Regarding Claim 18, Ramaswamy teaches the apparatus as defined in claim 17, wherein the media monitoring data includes at least one of media-identifying information (0004: media , application usage information (0093: monitoring usage of the media presentation device), or user-identifying information.

Regarding Claim 20, Ramaswamy teaches a system comprising: a media provider to provide instrumented media to a media device; and (0088: meter 106 may be installed on the multimodal sensor 104 of FIG. 1), (0024: FIG. 1, the meter 106 is a software meter provided for collecting and/or analyzing the data from, for example, the multimodal sensor 104 and other media identification data collected as explained below. In some examples, the meter 106 is installed in the video game system 108 (e.g., by being downloaded to the same from a network, by being installed at the time of manufacture, by being installed via a port),an audience measurement entity to provide a panelist meter to the media device, the panelist meter including a web server (0083: a web server associated with the multimodal sensor 104 of FIG. 2) to serve a panelist identifier on a local network of the media device, the audience measurement entity including: (0043: a data collection facility 216 via a network (e.g., a local-area network); (0045: the behavior monitor 208, and/or the media detector 202) may be performed locally (e.g., by the example meter 106 of FIG. 2) and exported via a network or the like to a data collection facility (e.g., the example data collection facility 216 of FIG. 2) for further processing), (0014, 0024, 0028, 0040, 0044, 0045, 0047, 0079, 0088, and 0093),a software development kit provider to provide a software development kit to the media provider, the software development kit to enable the media provider to create the instrumented media (0092: The media presentation device of FIG. 7 then enables monitoring (e.g., by activating the meter 106) (block 812)),, the instrumented media to request the panelist identifier from the web server of the panelist meter using a web protocol request (0026: meter 106 of FIG. 1 can be implemented in connection with additional and/or alternative types of media presentation devices such as… for example, a protocol); (0014: In some audience measurement systems, people data is collected for a media a registration data receiver to provide the panelist identifier to the panelist meter in response to receiving demographic information associated with a user of the media device from the panelist meter; and (0092: The media presentation device of FIG. 7 displays an agreement that explains the monitoring process, requests consent for monitoring usage of the media presentation device, provides options for agreeing (e.g., an `I Agree` button) or disagreeing (`I Disagree`) (block 800). The media presentation device then waits for a user to indicate a selection (block 802). When the user indicates that the user disagrees (e.g., does not want to enable monitoring), the instructions of FIG. 8 terminate. When the user indicates that the user agrees (e.g., that the user wants to be monitored), the media presentation device obtains demographic information from the user and/or sends a message to the monitoring entity to telephone the purchaser to obtain such information (block 804). For example, the media presentation device may display a form requesting demographic information (e.g., number of people in the household, ages, occupations, an address, phone numbers, etc.). The media presentation device stores the demographic information and/or transmits the demographic information to, for example, a monitoring entity associated with the data collection facility 216 of FIG. 2 (block 806). Transmitting the demographic information may indicate to the monitoring entity that monitoring via the media presentation device of FIG. a monitoring data (0037: a media collection based on current behavior(s)) receiver to collect monitoring information transmitted from the instrumented media (0037: data obtained by the multimodal sensor 104); (0037: data obtained by the multimodal sensor 104 of FIG. 2 is also conveyed to the behavior monitor 208. As described in greater detail below in connection with FIG. 3, the data conveyed to the example behavior monitor 208 of FIG. 2 is used by examples disclosed herein to identify behavior(s) and/or generate engagement level(s) for people appearing in the environment 100. As described in detail below in connection with FIG. 3, the engagement level(s) are used by examples disclosed herein to select (e.g., in real time) a media collection based on current behavior(s) and/or attentiveness level(s) of the audience), (0014, 0024, 0028, 0040, 0044, 0045, 0047, 0079, 0088, and 0093).	


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al., (U.S. Patent Application Publication No. 20130205314) in view of Robertson et al., (U.S. Patent Application Publication No. 20130046647).
	As to Claim 4, Ramaswamy teaches the tangible computer readable storage medium as defined in claim 1.
Ramaswamy does not teach monitoring enabled media transmits information selected by the media provider to the panelist meter in response to the monitoring enabled media being transmitted via an encrypted communication.
However Robertson teaches wherein the monitoring enabled media transmits information selected by the media provider to the panelist meter in response to the monitoring enabled media being transmitted via an encrypted communication; (0171: In various embodiments, each logical system 102, 110, 114, and 118 may correspond to one or more hardware components or executable software processes running on any number of computing devices connected locally or over a network. For example, any component or functionality described herein may be implemented in software and/or configured to run on or be implemented by any type of hardware device, which may include one or more physical processors, volatile and/or nonvolatile memories, storage devices, input/output components, computer readable media drives, and/or any other hardware component. In various embodiments, information or data provided to or from any component, module, device, or system may be transmitted in any unsecured format, or in a secure form using any technology know in the art, including, but not limited to, secure shell protocol (SSH), secure file transfer protocol (SFTP), secure sockets layer (SSL), transport layer security (TLS), HyperText Transmission Protocol, Secure (HTTPS), secure transfer protocol (STP), wherein the monitoring enabled media transmits information selected by the media provider to the panelist meter in response to the monitoring enabled media being transmitted via an encrypted communication of Robertson. Motivation to do so comes from the knowledge well known in the art that wherein the monitoring enabled media transmits information selected by the media provider to the panelist meter in response to the monitoring enabled media being transmitted via an encrypted communication would help transmit a more secure information and that would therefore make the method/system more secure.

As to Claim 5, Ramaswamy teaches the tangible computer readable storage medium as defined in claim 4.
Ramaswamy does not teach wherein the encrypted communication is transmitted using a hypertext transport secure protocol.
However Robertson teaches wherein the encrypted communication is transmitted using a hypertext transport secure protocol; (0171: In various embodiments, each logical system 102, 110, 114, and 118 may correspond to one or more hardware components or executable software processes running on any number of computing devices connected locally or over a network. For example, any component or functionality described herein may be implemented in software and/or configured to run on or be implemented by any type of hardware device, which may include one or more physical processors, volatile and/or nonvolatile memories, storage devices, input/output components, computer readable media drives, and/or any other hardware component. In various embodiments, information or data provided to or from any component, module, device, or system may be transmitted in any unsecured wherein the wherein the encrypted communication is transmitted using a hypertext transport secure protocol of Robertson. Motivation to do so comes from the knowledge well known in the art that wherein the wherein the encrypted communication is transmitted using a hypertext transport secure protocol would help transmit a more secure information and that would therefore make the method/system more secure.

	As to Claim 12, Ramaswamy teaches the method as defined in claim 9.
Ramaswamy does not teach wherein the monitoring enabled media transmits information selected by the media provider to the panelist meter in response to the monitoring enabled media being transmitted via an encrypted communication.
However Robertson teaches wherein the monitoring enabled media transmits information selected by the media provider to the panelist meter in response to the monitoring enabled media being transmitted via an encrypted communication; (0171: In various embodiments, each logical system 102, 110, 114, and 118 may correspond to one or more hardware components or executable software processes running on any number of computing devices connected locally or over a network. For example, any component or functionality described herein may be implemented in software and/or configured to run on or be implemented by any type of hardware device, which may include one or more physical processors, volatile and/or nonvolatile memories, storage devices, input/output components, wherein the monitoring enabled media transmits information selected by the media provider to the panelist meter in response to the monitoring enabled media being transmitted via an encrypted communication of Robertson. Motivation to do so comes from the knowledge well known in the art that wherein the monitoring enabled media transmits information selected by the media provider to the panelist meter in response to the monitoring enabled media being transmitted via an encrypted communication would help transmit a more secure information and that would therefore make the method/system more secure.

As to Claim 13, Ramaswamy teaches the method as defined in claim 12.
Ramaswamy does not teach wherein the encrypted communication is transmitted using a hypertext transport secure protocol.
However Robertson teaches wherein the encrypted communication is transmitted using a hypertext transport secure protocol; (0171: In various embodiments, each logical system 102, 110, 114, and 118 may correspond to one or more hardware components or executable software processes running on any number of computing devices connected locally or over a network. For example, any component or functionality described herein may be implemented in software and/or configured to run on wherein the encrypted communication is transmitted using a hypertext transport secure protocol of Robertson. Motivation to do so comes from the knowledge well known in the art that wherein the encrypted communication is transmitted using a hypertext transport secure protocol would help transmit a more secure information and that would therefore make the method/system more secure.

	As to Claim 19, Ramaswamy teaches the apparatus as defined in claim 17.
Ramaswamy does not teach wherein the monitoring enabled media transmits information selected by the media provider to the panelist meter in response to the monitoring enabled media being transmitted via an encrypted communication.
However Robertson teaches wherein the monitoring enabled media transmits information selected by the media provider to the panelist meter in response to the monitoring enabled media being transmitted via an encrypted communication; (0171: In various embodiments, each logical system 102, 110, 114, and 118 may correspond to one or more hardware components or executable software processes running on any number of computing devices connected locally or over a network. wherein the monitoring enabled media transmits information selected by the media provider to the panelist meter in response to the monitoring enabled media being transmitted via an encrypted communication of Robertson. Motivation to do so comes from the knowledge well known in the art that wherein the monitoring enabled media transmits information selected by the media provider to the panelist meter in response to the monitoring enabled media being transmitted via an encrypted communication would help transmit a more secure information and that would therefore make the method/system more secure.

Claim(s) 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al., (U.S. Patent Application Publication No. 20130205314) in view of York et al., (U.S. Patent Application Publication No. 20090030780).
	As to Claim 7, Ramaswamy teaches the tangible computer readable storage medium as defined in claim 6.
wherein the event that triggers the collection of the media monitoring data includes the user selecting a checkout option on a webpage of the media device.
However York teaches wherein the event that triggers the collection of the media monitoring data includes the user selecting a checkout option on a webpage of the media device; (0030: As previously described with respect to FIG. 1A, the system assembles audience behavior data 114 and media event data 116, and associates the media event data with the audience behavior data at an association step 118. The media event data and audience behavior data may be used to provide analytic reporting for assessing campaign impact 120… audience behavior data reflects a quantifiable action taken by a consumer (e.g., a purchase)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramaswamy to include wherein the event that triggers the collection of the media monitoring data includes the user selecting a checkout option on a webpage of the media device of York. Motivation to do so comes from the knowledge well known in the art that wherein the event that triggers the collection of the media monitoring data includes the user selecting a checkout option on a webpage of the media device would help provide a more accurate data would therefore make the method/system more accurate.

	As to Claim 7, Ramaswamy teaches the method as defined in claim 14.
Ramaswamy does not teach wherein the event that triggers the collection of the media monitoring data includes the user selecting a checkout option on a webpage of the media device.
However York teaches wherein the event that triggers the collection of the media monitoring data includes the user selecting a checkout option on a webpage of the media device; (0030: As previously described with respect to FIG. 1A, the system assembles audience behavior data 114 and media event data 116, and associates the media event data with the audience behavior data at an association step 118. The media event data and audience behavior data may be used to provide analytic reporting for assessing campaign impact 120… audience behavior data reflects a quantifiable action taken by a consumer (e.g., a purchase)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramaswamy to include wherein the event that triggers the collection of the media monitoring data includes the user selecting a checkout option on a webpage of the media device of York. Motivation to do so comes from the knowledge well known in the art that wherein the event that triggers the collection of the media monitoring data includes the user selecting a checkout option on a webpage of the media device would help provide a more accurate data would therefore make the method/system more accurate.
	
	
NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “A statistical analysis of television audience measurement systems and their implications” describes “This thesis focuses on the identification of measurement errors in television audience measurement systems and their implications to the television industry. BARB in the UK and Mediamat in France are the case studies selected. Measurement errors are identified by assessing the sampling and non sampling operations implemented in these sample surveys but also by integrating the uses that are made of the estimates yielded and the meaning of the concept measured. The thesis argues that the commodities traded on the television market are not audiences but statistics: namely, television ratings, and that this commodity production function is a distinctive feature of these sample surveys. The means by which these commodities are produced by broadcasters, and priced and bought by agencies on behalf of advertisers are examined. It is shown that prices attached by buyers to these commodities rely on factors that are grounded in economic rather than statistical considerations, and that the commodities are not known at the moment they are priced but need to be projected. It is argued that television audience measurement systems are based on a construct of the audience that relies entirely on assumptions and operational definitions. The consequences of this approach to measurement on the uses to which the data are currently put and on
the capacity of the industry for making predictions are examined. It is suggested that the data collection technique implemented in these measurement systems is of decisive importance to the sampling design and the economy of the medium. The validity of the people-metering data collection technique currently in use is assessed. It is argued that this technique imposes the use of samples that are not valid from a 
findings in the new television environment are developed”.

	Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference# 20130007794 teaches similar invention which describes Methods, apparatus and articles of manufacture to monitor streaming media content are disclosed. An example method disclosed herein to monitor streaming media content comprises extracting first metering data from media content to be provided to a content presentation device via a transport stream, the first metering data identifying at least one of the media content or a source of the media content, combining the first metering data with second metering data obtained independently of the media content, the combined metering data not being decodable by a meter associated with the content presentation device, and transcoding the combined metering data to form transcoded metering data having a format decodable by the meter associated with the content presentation device.

Response to Arguments
6.	Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of creating monitoring enabled media for a panelist identifier and collecting media monitoring data based on demographic information associated with the user which is grouped within the Methods Of Organizing Human Activity and is similar to the concept (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to creating monitoring enabled media for a panelist identifier and collecting media monitoring data based on demographic information associated with the user does not add technical improvement to the abstract idea. The recitations to “tangible computer readable storage medium, machine, media device web server local network, device, media, apparatus, memory, processor system” perform(s) the steps or functions of provide a panelist meter, provide a software development kit to a media provider, the software development kit to enable the media provider to create monitoring enabled media to request the panelist identifier of the panelist meter using a web protocol request that enables an authenticity to be verified, and collect media-identifying information being unable to collect the media-identifying information; transmit the panelist identifier in response to a request from the panelist meter, and collect media monitoring data from the monitoring enabled media. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical 

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to creating monitoring enabled media for a panelist identifier and collecting media monitoring data based on demographic information associated with the user does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “tangible computer readable storage medium, machine, media device web server local network, device, media, apparatus, memory, processor system” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of creating monitoring enabled media for a panelist identifier and collecting media monitoring data based on demographic information associated with the user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

01/10/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that Ramaswamy does not teach claim 1, 9 17, and 20 limitation: monitoring enabled media to be verified by the panelist meter, and collect media-identifying information in response to the panelist meter being unable to collect the media-identifying information.
Examiner respectfully disagrees. Ramaswamy teaches the above limitation in paragraph 0091 and 0092as following:
monitoring enabled media to be verified by the panelist meter, and collect media-identifying information in response to the panelist meter being unable to collect the media-identifying information; (0091: FIG. 8 is a flowchart representative of example machine readable instructions for enabling monitoring functionality on the media presentation device of FIG. 7 (e.g., to authorize functionality of the example meter 106). The instructions of FIG. 8 may be utilized when the media presentation device of FIG. 7 is not enabled for monitoring by default (e.g., is not enabled upon purchase of the media presentation device without authorization of the purchaser). The example instructions of FIG. 8 begin when the media presentation device of FIG. 7 is powered on. Additionally or alternatively, the example instructions of FIG. 8 may begin when a user of the media presentation device accesses a menu to enable monitoring), and (0092: FIG. 7 is authorized. In some examples, the monitoring entity stores the demographic information in association with a panelist and/or device identifier (e.g., a serial number of the media presentation device) to facilitate development of exposure metrics, such as ratings. In response, the monitoring entity authorizes an incentive (e.g., a rebate for the consumer transmitting the demographic information and/or for registering for monitoring). In the example of FIG. 8, the media presentation device receives an indication of the incentive authorization from the monitoring entity (block 808). The monitoring entity of the illustrated example transmits an identifier (e.g., a panelist identifier) to the media presentation device for uniquely identifying future monitoring information sent from the media presentation device to the monitoring entity (block 810)).
Therefore, Applicant’s argument is not persuasive. Examiner further notes that citations by Examiner are representative of the teachings in the cited arts and are applied to the specific limitations within the individual claim, other passages and figures may apply as well and Applicant is to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the Examiner. 
	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621